Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-18-00094-CV

               IN THE INTEREST OF R.H.Z., A.S.Z., and F.V.Z., Children

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016PA02484
                    Honorable Charles E. Montemayor, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Because appellants are indigent, no costs of this appeal are assessed.

      SIGNED July 18, 2018.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice